                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       MURAD REED,                                      Case No. 18-cv-07715-LB
                                  12                      Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER GRANTING IN PART AND
                                  13               v.                                       DENYING IN PART CITIBANK, N.A.’S
                                                                                            MOTION TO DISMISS
                                  14       CLEAR RECON CORP., and
                                           CITIMORTGAGE, INC. erroneously sued              Re: ECF No. 39
                                  15       as CITIBANK, N.A.,
                                  16                      Defendants.

                                  17

                                  18                                            INTRODUCTION
                                  19         In 2018, the plaintiff Murad Reed, who is proceeding pro se, defaulted on a mortgage loan,
                                  20   and the loan servicer, CitiMortgage, Inc., initiated foreclosure proceedings by recording a Notice
                                  21   of Default and a Notice of Trustee’s Sale.1 The plaintiff sued Citibank, N.A., claiming in part that
                                  22   Citibank filed the Notice of Default without contacting him to explore alternatives to foreclosure
                                  23   at least 30 days before filing the Notice, in violation of the California Homeowner Bill of Rights
                                  24   (“HBOR”).2 CitiMortgage (saying that it was sued erroneously as Citibank) removed the case to
                                  25

                                  26
                                       1
                                        First Amended Complaint (“FAC”) – ECF No. 38 at 4–5 (¶¶ 15–17). Citations refer to material in the
                                       Electronic Case File (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of
                                  27   documents.
                                       2
                                           FAC – ECF No. 38 at 5 (¶ 17).
                                  28

                                       ORDER – No. 18-cv-07715-LB
                                   1   federal court and moved to dismiss the complaint under Federal Rule of Civil Procedure 12(b)(6)

                                   2   on the grounds that (1) there was no HBOR violation because the plaintiff’s loan modifications in

                                   3   2010 and 2014 showed his knowledge of his loan-modification options in 2018, and (2) the

                                   4   plaintiff did not plausibly plead his remaining claims.3 The court denied the motion to dismiss the

                                   5   HBOR claim (and claims predicated on it) and dismissed the other claims, some with prejudice

                                   6   and others with leave to amend.4 The plaintiff filed an amended complaint, and Citibank (not

                                   7   CitiMortgage) moved to dismiss it because the plaintiff (1) named Citibank as the defendant

                                   8   (requiring dismissal of all claims) and (2) did not cure the deficiencies in his complaint for the

                                   9   non-HBOR claims.5 The court can decide the motion without oral argument under Civil Local

                                  10   Rule 7-1(b).6 The court denies the motion to dismiss on ground 1 (leaving the HBOR claims) and

                                  11   grants the motion to dismiss the non-HBOR claims with prejudice.

                                  12
Northern District of California
 United States District Court




                                  13                                              STATEMENT7

                                  14         In October 2006, the plaintiff bought a home in Oakland, California, with a $405,000 loan

                                  15   from Argent Mortgage Company, secured by a first deed of trust on the property.8 The deed was

                                  16   assigned initially to Mortgage Electronic Registration Systems, Inc. (MERS) and then to

                                  17   CitiMortgage.9 The plaintiff defaulted on the loan and received a permanent loan modification

                                  18
                                  19

                                  20
                                       3
                                           Notice of Removal – ECF No. 1; Mot. – ECF No. 11.
                                       4
                                           Order – ECF No. 34 at 2.
                                  21   5
                                           FAC – ECF No. 39; Mot. – ECF No. 39.
                                  22   6
                                         All parties, including nominal defendant Clear Recon Corp., consented to the undersigned’s
                                       jurisdiction. Consent Forms – ECF Nos. 10, 19, 22; Notice of Removal – ECF No. 1 at 5 (¶ 11).
                                  23   7
                                        The facts are from the allegations in the first amended complaint, documents attached to the
                                  24   complaint, and documents submitted by Citi in its declarations attached to the prior motion to dismiss
                                       and in its request for judicial notice. The court considers the loan documents under the incorporation-
                                  25   by-reference doctrine and takes judicial notice of the public records. Knievel v. ESPN, 393 F.3d 1068,
                                       1076–77 (9th Cir. 2005); Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001).
                                  26   8
                                        FAC – ECF No. 38 at 2–3 (¶ 3), 4–5 (¶ 15); Deed of Trust, Ex. 1 to RJN– ECF No. 12 at 6–24; Grant
                                       Deed, Ex. 2 to RJN – ECF No. 12 at 26–27.
                                  27   9
                                        Assignments of Deeds of Trusts, Exs. 3–6 to RJN – ECF No. 12 at 29–38. In 2014, the deed of trust
                                  28   was assigned to Citigroup Mortgage Loan Trust, Inc. Asset-Backed Pass-Through Certificates, Series

                                       ORDER – No. 18-cv-07715-LB                         2
                                   1   from CitiMortgage in 2010.10 He defaulted again, and a Notice of Default was recorded on

                                   2   December 15, 2014.11 In 2015, CitiMortgage approved a second loan modification under the

                                   3   Home Affordable Modification Program and rescinded the 2014 Notice of Default.12

                                   4         The plaintiff defaulted again.13 On March 15, 2018, Clear Recon Corp. recorded a Notice of

                                   5   Default, and on August 9, 2018, it recorded a Notice of Trustee’s Sale.14 The property has not

                                   6   been sold.15

                                   7         The plaintiff alleges that “[t]he Notice of Default is false in that[] it fails to properly credit

                                   8   Plaintiff for the payments that Plaintiff made toward the mortgage and therefore overstates the

                                   9   amount of the plaintiff’s default if any.”16 The Notice of Trustee’s Sale similarly is “false” because

                                  10   it does not credit him for payments that he made and thus overstates the amount of his default.17

                                  11   The Notice of Default “is defected and is of no force and effect because, in spite of their

                                  12   declaration, prior to recording the notice of default, neither the loan servicer nor the lender
Northern District of California
 United States District Court




                                  13   contacted Plaintiff in person or by telephone to discuss options of avoiding foreclosure as required

                                  14   by the California Homeowner Bill of Rights.”18 The assignments of the mortgage note and deed of

                                  15   trust were defective, “resulting in imperfect security interests and claims.”19

                                  16

                                  17

                                  18   2007-AMC2, U.S. Bank National Association as trustee, the current beneficiary. Assignment, Ex. 7 to
                                       RJN – ECF No. 12 at 39–40.
                                  19   10
                                            Modification Agreement, Ex. A to Dempsey Decl. – ECF No. 11-1 at 5–10.
                                  20   11
                                            Notice of Default, Ex. 8 to RJN – ECF No. 12 at 42–45.
                                  21
                                       12
                                         HAMP Modification Agreement, Ex. B to Dempsey Decl. – ECF No. 11-1 at 12–25; Notice of
                                       Rescission, Ex. 9 to RJN – ECF No. 12 at 47.
                                  22   13
                                            Mot. – ECF No. 11 at 9; Compl. – ECF No. 1 at 14 (¶ 16).

                                  23    Mot. – ECF No. 39 at 9; FAC – ECF No. 38 at 5 (¶¶ 16–17); Notice of Default, Ex. B to FAC – ECF
                                       14

                                       No. 38 at 53–57 and Ex. 10 to RJN – ECF No. 12 at 49–51; Notice of Trustee’s Sale, Ex. C to FAC –
                                  24   ECF No. 38 at 56–57 and Ex. 11 to RJN – ECF No. 12 at 54–55.
                                       15
                                            Mot. – ECF No. 39 at 9.
                                  25   16
                                            FAC – ECF No. 38 at 5 (¶ 16).
                                  26   17
                                            Id. (¶ 17).
                                       18
                                  27        Id.
                                       19
                                            Id.
                                  28

                                       ORDER – No. 18-cv-07715-LB                             3
                                   1         The plaintiff filed his complaint in state court, and CitiMortgage removed it to federal court

                                   2   based on diversity jurisdiction and moved to dismiss it for failure to state a claim under Federal

                                   3   Rule of Civil Procedure 12(b)(6).20 The court denied the motion to dismiss the HBOR claim

                                   4   because, while a borrower’s knowledge of loan-modification options can mean that a violation of

                                   5   HBOR is not material, Foote v. Wells Fargo Bank, N.S., No. 15-CV-04465-EMC, 2016 WL

                                   6   2851627, at *5–6 (N.D. Cal. May 16, 2016), no case supports the conclusion as a matter of law

                                   7   that a borrower’s compliance with HBOR is excused because years earlier, a borrower obtained a

                                   8   loan modification. Instead, the cases finding non-material violations all involve ongoing loan-

                                   9   modification efforts.21 See, e.g., id. The court granted the motion to dismiss the non-HBOR claims

                                  10   for cancellation of instruments, negligence, constructive fraud, intentional infliction of emotional

                                  11   distress, declaratory relief, and a violation of § 17200 and gave leave to amend.22

                                  12         The plaintiff filed an amended complaint.23 The complaint has 10 claims:
Northern District of California
 United States District Court




                                  13         (1) a violation of HBOR based on Citibank’s failure to (a) contact the plaintiff 30 days before

                                  14   recording the Notice of Default to discuss options for avoiding foreclosure, (b) notify him of his

                                  15   right to request a meeting in 14 days or provide him with a toll-free number to locate a HUD-

                                  16   certified counseling agency, and (c) notify him of his options for applying for a foreclosure

                                  17   alternative;

                                  18         (2) a violation of Cal. Civ. Code § 2923.5 by failing to give him notice and options to avoid

                                  19   foreclosure (essentially, the same claim as claim 1);

                                  20         (3) cancellation of instruments (the Notice of Default and the Notice of Trustee’s Sale) on the

                                  21   ground that they are invalid because (a) they fail to credit payments and overstate his default, (b)

                                  22   Citibank did not contact him 30 days before recording the Notice of Default to discuss foreclosure

                                  23

                                  24

                                  25
                                       20
                                            Notice of Removal – ECF No. 1 at 1–8; Mot. – ECF No. 11.
                                       21
                                            Amend. Order – ECF No. 34 at 2.
                                  26   22
                                         Id. The court also dismissed the plaintiff’s slander-of-title claim with prejudice because the plaintiff
                                  27   could not cure the claim’s deficiencies and dismissed the plaintiff’s claims for HBOR treble damages
                                       and injunctive relief because they were not stand-alone claims but instead were remedies. Id. at 18–19.
                                  28   23
                                            FAC – ECF No. 38.

                                       ORDER – No. 18-cv-07715-LB                          4
                                   1   options, in violation of HBOR, and (c) Citibank cannot show proper assignment of his note and

                                   2   trust, resulting in an imperfect security interest;

                                   3        (4) negligence based on Citibank’s (a) failure to maintain accurate loan records that reflected

                                   4   the payments that the plaintiff made, (b) breach of its duty ensure that it did not defraud him, and

                                   5   (c) foreclosure without legal authority and proper documentation;

                                   6        (5) constructive fraud based on the recording of false and fraudulent real-estate documents

                                   7   (meaning, the Notice of Default and Notice of Trustee’s Sale);

                                   8        (6) intentional infliction of emotional distress based on Citibank’s foreclosure proceedings;

                                   9        (7) quiet title to enjoin Citibank from asserting any adverse claim to the plaintiff’s property

                                  10   interest;

                                  11        (8) declaratory relief regarding the validity of the assignments of the deeds of trust, the validity

                                  12   of the Notice of Default, and the parties’ property interests;
Northern District of California
 United States District Court




                                  13        (9) a violation of California’s unfair competition law, Cal. Bus. & Prof. Code § 17200, based

                                  14   on Citibank’s deceptive business practices of (a) improperly characterizing his accounts as in

                                  15   default, (b) misapplying his payments, (c) failing to provide him with adequate monthly statement

                                  16   information, (d) instituting improper or premature foreclosure proceedings, (e) collecting improper

                                  17   costs that are not legally due under the mortgage or California law, (f) charging him late fees for

                                  18   late payments (after failing to credit his actual payment), (g) failing to disclose the fees allowable

                                  19   under the mortgage contract, (h) ignoring grace periods, (i) executing and recording false and

                                  20   misleading documents, and (j) acting as beneficiaries and trustees without the legal authority to do

                                  21   so; and

                                  22        (10) injunctive relief to prevent foreclosure.24

                                  23

                                  24

                                  25   24
                                          Id. at 6–29 (¶¶ 20–127). The plaintiff seeks remand to the state court on the ground that there is no
                                       diversity jurisdiction, but — as the court held previously — there is diversity jurisdiction because the
                                  26   plaintiff is a citizen of California, CitiMortgage (which is incorporated New York and has its principal
                                       place of business in Missouri) is not, and the amount in controversy exceeds $75,000 because the loan
                                  27   balance is over $500,000. Notice of Removal – ECF No. 1 at 2–3 (¶¶ 5–7), 5 (¶ 13). Clear Recon Corp.
                                       is a nominal party. Id. at 5 (¶ 11).
                                  28

                                       ORDER – No. 18-cv-07715-LB                            5
                                   1         Citibank moved to dismiss the complaint for failure to state a claim under Federal Rule of

                                   2   Civil Procedure 12(b)(1).25 The plaintiff opposed the motion.26

                                   3

                                   4                                       STANDARD OF REVIEW

                                   5   1. Rule 12(b)(6) Standard for Motions to Dismiss

                                   6         A complaint must contain a “short and plain statement of the claim showing that the pleader is

                                   7   entitled to relief” to give the defendant “fair notice” of what the claims are and the grounds upon

                                   8   which they rest. Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A

                                   9   complaint does not need detailed factual allegations, but “a plaintiff’s obligation to provide the

                                  10   ‘grounds’ of his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic

                                  11   recitation of the elements of a cause of action will not do. Factual allegations must be enough to

                                  12   raise a claim for relief above the speculative level. . . .” Twombly, 550 U.S. at 555 (internal
Northern District of California
 United States District Court




                                  13   citations omitted).

                                  14         To survive a motion to dismiss, a complaint must contain sufficient factual allegations, which

                                  15   when accepted as true, “‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

                                  16   U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when

                                  17   the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

                                  18   defendant is liable for the misconduct alleged.” Id. “The plausibility standard is not akin to a

                                  19   ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

                                  20   unlawfully.” Id. (quoting Twombly, 550 U.S. at 557). “Where a complaint pleads facts that are

                                  21   merely consistent with a defendant’s liability, it stops short of the line between possibility and

                                  22   plausibility of ‘entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557) (internal quotations

                                  23   omitted).

                                  24

                                  25

                                  26
                                  27   25
                                            Mot. – ECF No. 39.
                                  28   26
                                            Opp. – ECF No. 43.

                                       ORDER – No. 18-cv-07715-LB                         6
                                   1       If a court dismisses a complaint, it must give leave to amend unless the “pleading could not

                                   2   possibly be cured by the allegation of other facts.” Cook, Perkiss and Liehe, Inc. v. Northern

                                   3   California Collection Serv. Inc., 911 F.2d 242, 247 (9th Cir. 1990).

                                   4

                                   5   2. Rule 9(b) Standard for Pleading Fraud

                                   6       “In alleging fraud . . ., a party must state with particularity the circumstances constituting

                                   7   fraud. . . . Malice, intent, knowledge, and other conditions of a person’s mind may be alleged

                                   8   generally.” Fed. R. Civ. P. 9(b). This means that “[a]verments of fraud must be accompanied by

                                   9   the ‘who, what, when, where, and how’ of the misconduct charged.” Vess v. Ciba–Geigy Corp.

                                  10   USA, 317 F.3d 1097, 1106 (9th Cir. 2003). Like the basic “notice pleading” demands of Rule 8, a

                                  11   driving concern of Rule 9(b) is that defendants be given fair notice of the charges against them. In

                                  12   re Lui, 646 Fed. App’x 571, 573 (9th Cir. 2016) (“Rule 9(b) demands that allegations of fraud be
Northern District of California
 United States District Court




                                  13   specific enough to give defendants notice of the particular misconduct . . . so that they can defend

                                  14   against the charge and not just deny that they have done anything wrong.”) (quotation omitted);

                                  15   Odom v. Microsoft Corp., 486 F.3d 541, 553 (9th Cir. 2007) (Rule 9(b) requires particularity “so

                                  16   that the defendant can prepare an adequate answer”).

                                  17

                                  18   3. Pro Se Pleadings

                                  19       “The Supreme Court has instructed the federal courts to liberally construe the inartful pleading

                                  20   of pro se litigants. It is settled that the allegations [in a pro se complaint,] however inartfully

                                  21   pleaded[,] are held to less stringent standards than formal pleadings drafted by lawyers.” Eldridge

                                  22   v. Block, 832 F.2d 1132, 1137 (9th Cir. 1987) (internal citations and quotations omitted); see

                                  23   Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam); Resnick v. Hayes, 213 F.3d 443, 447 (9th

                                  24   Cir. 2000); Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam); Haines v. Kerner, 404

                                  25   U.S. 519, 520 (1972) (per curiam); Hamilton v. Brown, 630 F.3d 889, 893 (9th Cir. 2011).

                                  26
                                  27

                                  28

                                       ORDER – No. 18-cv-07715-LB                          7
                                   1                                                ANALYSIS

                                   2         Citibank contends that the court should dismiss the complaint for two reasons: (1) all claims

                                   3   fail, including the HBOR claims that the court let stand previously, because the plaintiff sued

                                   4   Citibank despite knowing that the proper defendant is CitiMortgage, and (2) the plaintiff did not

                                   5   cure the deficiencies that the court identified when it dismissed the non-HBOR claims with leave

                                   6   to amend.27 The court denies the motion to dismiss on ground 1, which leaves the HBOR claims in

                                   7   place, and grants the motion to dismiss on ground 2, with prejudice and without leave to amend.

                                   8

                                   9   1. Failure to Name CitiMortgage

                                  10         In his original and amended complaints, the plaintiff named Citibank, not CitiMortgage, as the

                                  11   defendant.28 CitiMortgage removed the case, noting that it was “erroneously sued as Citibank,

                                  12   N.A.”29 In its motion to dismiss, citing loan documents showing CitiMortgage as the loan servicer,
Northern District of California
 United States District Court




                                  13   CitiMortgage moved to dismiss the complaint under Rule 12(b)(6), noting at the end of the motion

                                  14   that it was the proper defendant, not Citibank.30 After the plaintiff filed the amended complaint,

                                  15   Citibank (not CitiMortgage) moved to dismiss all claims on the ground that the plaintiff named

                                  16   Citibank, not CitiMortgage.31 The court denies the motion to dismiss on this ground.

                                  17          As discussed in the Standard of Review, the court construes pro se pleadings liberally.

                                  18   Eldridge, 832 F.2d at 1137. Also, if a court dismisses a complaint for failure to state a claim, it

                                  19   must give leave to amend unless the “pleading could not possibly be cured by the allegation of

                                  20   other facts.” Cook, 911 F.2d at 247.

                                  21         Here, the court did not understand CitiMortgage’s statement — that it, not Citibank, was the

                                  22   proper defendant — to be an argument for dismissal for failure to name the proper defendant and

                                  23

                                  24   27
                                            Mot. – ECF No. 39 at 9.
                                  25
                                       28
                                            Compl. – ECF No. 1; FAC – ECF No. 38.
                                       29
                                            Notice of Removal – ECF No. 1.
                                  26
                                        Mot. to Dismiss – ECF No. 11 at 21; see Ex. A to Compl. – ECF No. 1 at 40; Exs. A & B to
                                       30

                                  27   Dempsey Decl. – ECF No. 11-1 at 5–25; Exs. 5–7 to RJN – ECF No. 4 at 33–40.
                                       31
                                            Id.
                                  28

                                       ORDER – No. 18-cv-07715-LB                         8
                                   1   instead read it as merely as a statement of fact. In any event, it did not order the plaintiff to amend

                                   2   to name CitiMortgage instead of Citibank. There is no utility in ordering amendment now. Instead,

                                   3   liberally construing the complaint, the documents attached to it, and the documents that the court

                                   4   has judicially noticed, the court construes the complaint to be against CitiMortgage.32 See Munoz

                                   5   v. United States, No. 10cv1003-MMA (NLS), 2011 WL 7146176, at *1 (S.D. Cal. Oct. 24, 2011)

                                   6   (rejecting the defendant’s argument that the pro se plaintiff’s naming the United States of

                                   7   America, and not the Commissioner of the Social Security Administration, required dismissal of

                                   8   the case; the court instead liberally construed the complaint as naming the proper defendant)

                                   9   (collecting cases). Like the defendants in Munoz and the cases it collects, there is no prejudice to

                                  10   CitiMortgage. The docket already reflects that CitiMortgage is the defendant and that it was

                                  11   erroneously sued as Citibank.

                                  12         Because the court denies the motion to dismiss on this ground, the HBOR claims stand for the
Northern District of California
 United States District Court




                                  13   reasons set forth in the court’s earlier order.33

                                  14

                                  15   2. Dismissal of Non-HBOR Claims

                                  16         The plaintiff did not address the deficiencies that the court identified in its earlier order for the

                                  17   remaining, non-HBOR claims.34 The plaintiff’s new allegations — about performing his loan

                                  18   obligations, tender, the defendant’s exceeding the scope of lending activity, and the duty of care

                                  19   — are conclusory and do not change the court’s previous analysis.35 Because the court previously

                                  20   gave leave to amend, and the plaintiff did not cure the deficiencies, the court dismisses the non-

                                  21   HBOR claims with prejudice.

                                  22                                                 CONCLUSION

                                  23         The court denies the motion to dismiss the HBOR claim and (to the extent that they are

                                  24   predicated on the HBOR claim, the § 17200 claim and the claim for declaratory relief). For the

                                  25

                                  26
                                       32
                                            The plaintiff refers to CitiMortgage as a defendant. See, e.g., Opp. – ECF No. 44 at 1.
                                       33
                                            Order – ECF No. 34 at 8–11.
                                  27   34
                                            Id. at 18.
                                  28   35
                                            See FAC – ECF No. 38 at 13 (¶ 46), 14 (¶ 49), 15 (¶¶ 54–55), and 16 (¶ 61).

                                       ORDER – No. 18-cv-07715-LB                            9
                                   1   reasons set forth in its earlier order dismissing the non-HBOR claims with leave to amend, the

                                   2   court grants the motion to dismiss the non-HBOR claims and dismisses the claims for cancellation

                                   3   of instruments, quiet title, negligence, constructive fraud, intentional infliction of emotional

                                   4   distress, declaratory relief (to the extent that it is predicated on the non-HBOR claims), and a

                                   5   violation of § 17200 (to the extent that it is predicated on the non-HBOR claims). The dismissal is

                                   6   with prejudice.

                                   7      Going forward, the court is amenable to an early summary-judgment motion on the issue of

                                   8   whether the HBOR violation was material.

                                   9      This disposes of ECF No. 39.

                                  10      IT IS SO ORDERED.

                                  11      Dated: May 9, 2019

                                  12                                                     ______________________________________
Northern District of California
 United States District Court




                                                                                         LAUREL BEELER
                                  13                                                     United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 18-cv-07715-LB                        10
